Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 3/5/2020.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choy et al (Design of an intelligent supplier relationship management system: a hybrid case based neural network approach, herein Choy), Wang et al (Residential Customer Baseline Load Estimation Using Stacked Autoencoder With Pseudo-Load Selection, herein Wang), Cho et al (Application of Web usage mining and product taxonomy to collaborative recommendations in e-commerce, herein Cho), and Miao et al (A two-sided matching model in the context of B2B export cross-border e-commerce, herein Miao).
Regarding claim 1,
	Choy teaches a computer-implemented method for recommending demand-supply agent pairs for transactions (Choy, page 225, column 2, paragraph  1, line 5 “In this paper, an intelligent supplier relationship management system (ISRMS) using a hybrid CBR technique to select potential suppliers from a supplier list, followed by the benchmarking of the potential suppliers using ANN technique under a CRM/SRM platform, is discussed.” And, page 229, column 1, paragraph 3, line 1 “As shown in Fig. 4, the two modules in the back end of ISRMS responsible for matching the customer demand with the respective supplier capability for a particular product are the case based supplier selection module (CSSM) and the NN based supplier benchmarking module (NNSBM).”

    PNG
    media_image1.png
    620
    848
    media_image1.png
    Greyscale

In other words, intelligent supplier relationship management system (ISRMS) is a computer implemented method, matching the customer demand with a respective supplier is recommending demand-supply agent pairs, and for a particular product is based on transactions.), the method comprising:
	[applying a first deep neural network on data of demand agents to produce a demand agent vector;]
	applying a second deep neural network on the demand agent vector for multi-class classification to produce a plurality of supply agents as target classes (Choy, Fig. 5, and, page 229, column 1, paragraph 4, line 1 “A built-in supplier selection workflow (SSW) is programmed in the case base engine such that an authorized supplier list is stored, consisting of three profiles: technical capability, quality assessment and organization profile (Choy et al., 2002a).  Data for each supplier are stored in a case structure, each consisting of a number of fields representing the criteria in each category.  The cases in ISRMS show the relevant numerical performance values of the correspondent criteria of suppliers.” And, page 229, column 2, paragraph 4, line 1 “A NN model is able to deal with problems requiring highly complex quantitative and qualitative reasoning such as the evaluation of supplier’s attributes.” And page 230, column 1, paragraph 2, line 1 “After all the potential suppliers for the particular new product are determined by the CSSM, NNSBM is then responsible for benchmarking these potential suppliers in order to find the most suitable one.  This is done by comparing the performance scores of each supplier to find the most suitable one.” And, page 230, column 1, paragraph 3, line 1 “In this case, there are eleven input nodes each represents a supplier attribute of a potential supplier recommended by CSSM.”

    PNG
    media_image2.png
    601
    611
    media_image2.png
    Greyscale

In other words, neural network is neural network, input layer is vector, and, evaluation of supplier’s attributes is multi-class classification.);
	selecting candidate supply agents from the plurality of supply agents based on a likelihood of future transaction for each of the plurality of supply agents (Choy, See mapping above. And Fig. 6, and,  page 229, column 1, paragraph 4, line 1 “A built-in supplier selection workflow (SSW) is programmed in the case base engine such that an authorized supplier list is stored, consisting of three profiles: technical capability, quality assessment and organization profile (Choy et al., 2002a).”

    PNG
    media_image3.png
    859
    551
    media_image3.png
    Greyscale

In other words, authorized supplier list is plurality of supply agents, and selection of supplier by NNSBM, i.e. “Best-in-class performance”, is selecting candidate supply agents based on, among other things, likelihood of future transaction.); 
	[finding k nearest neighbor demand agents for each of the demand agents, where k is an integer;] 
	combining the candidate supply agents and the [ (Choy, Fig. 4, and, page 229, column 1, paragraph 3, line 1 “As shown in Fig. 4, the two modules in the back end of ISRMS responsible for matching the customer demand with the respective supplier capability for a particular product are the case based supplier selection module (CSSM) and the NN based supplier benchmarking module (NNSBM).”  In other words, matching customer demand with supplier is combining candidate supply agents and the demand agents to produce candidate demand-supply agent pairs.); and 
	[applying modeling using machine learning on at least the candidate demand-supply agent pairs to find recommended demand-supply agent pairs]. 
	Thus far, Choy does not explicitly teach applying a first deep neural network on data of demand agents to produce a demand agent vector.
	Wang teaches applying a first deep neural network on data of demand agents to produce a demand agent vector (Wang, page 61, column 1, paragraph 1, line 1 “Accurate estimation of customer baseline load (CBL) is a key factor in the successful implementation of demand response (DR).” And, page 62, column 1, paragraph 2, line 10 “In our application, we replace one day’s DR period data with a selected pseudo-load; a trained stacked autoencoder (SAE) then recovers the CBL from this pseudo-load; SAE can learn high-order representations even with the noisy input data.  This SAE-encoded pseudo-load approach is thus effective to preserve similar information as the encoded true CBL.”  In other words, a trained stacked autoencoder (SAE) then recovers the CBL from this pseudo-load is applying a deep neural network on data, and customer baseline load (CDL) is data of demand agents, and encoded true CBL is produce a demand vector.);
	Both Choy and Wang are directed to matching supply to customer demand, among other things. Choy teaches a computer implemented method for recommending supply and customer matches but does not explicitly teach applying a neural network to customers to produce a vector of a customer profile.   Wang teaches a deep neural network to produce a vector of a customer profile encoding demand.  In view of the teaching of Choy, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into Choy.  This would result in encoding customer profiles to more easily enable evaluation and matching demand with suppliers.
	One of ordinary skill in the art would be motivated to do this to more accurately capture customer demand. (Wang, page 1, column 1, paragraph 1, line 1 “Accurate estimation of customer baseline load (CBL) is a key factor in the successful implementation of demand response (DR).” And, page 1, column 1, paragraph 1, line 8 “However, since residential load is random and un-schedulable, this tends to inherently degrade the effectiveness of existing CBL technologies.”)	Thus far, the combination of Choy and Wang does not explicitly teach finding k nearest neighbor demand agents for each of the demand agents, where k is an integer.
	Cho teaches finding k nearest neighbor demand agents for each of the demand agents, where k is an integer (Cho, page 240, column 2, paragraph 4, line 1 “This phase performs computing the similarity between customers and, based on that, forming a neighborhood between a target customer and a number of like-minded customers. The process follows the same manner as that of typical nearest-neighbor algorithms except forming the neighborhood in reduced dimensional space.” And, page 241, column 1, paragraph 3, line 3 “Two well-known techniques, correlation-thresholding and best-n-neighbors, are generally used to determine how many neighbors to select (Herlocker et al., 1999).” In other words, customer is demand agent, nearest neighbor algorithm is nearest neighbor, and best-n-neighbors is k nearest neighbor demand agents.).
	Both Cho and the combination of Choy and Wang are directed to matching customer demand with supply, among other things. The combination of Choy and Wang teach a computer implemented method for matching customers to suppliers for transactions but does not explicitly teach finding k nearest neighbor customers with similar demands.  Cho teaches using k nearest neighbors for identifying customers with similar demands for collaborative recommendations. In view of the teaching of the combination of Choy and Wang, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cho into the combination of Choy and Wang.  This would result in being able to identify customers with similar demands in order to match them with suppliers.
	One of ordinary skill in the art would be motivated to do this because the growth of e-commerce has overwhelmed customers with product selection.  Being able to identify customers true demands by grouping similar customers using k nearest neighbors algorithm enables suppliers to better meet these demands. (Cho, page 233, paragraph 1, line 1 “The rapid growth of e-commerce has caused product overload where customers on the Web are no longer able to effectively choose the products they are exposed to.  To overcome the product overload of online shoppers, a variety of recommendation methods have been developed.”)
 
	Thus far, the combination of Choy, Wang, and Cho does not explicitly teach applying modeling using machine learning on at least the candidate demand-supply agent pairs to find recommended demand-supply agent pairs.
	Miao teaches applying modeling using machine learning on at least the candidate demand-supply agent pairs to find recommended demand-supply agent pairs (Miao, page 847, paragraph 3, line 1 “To sum up, we develop a supply-demand matching framework with assessment indicators for potential partners by incorporating the issues identified in CBEC field as well as the factors that affect customer satisfaction in the supply chain literature.” And, page 848, paragraph 1, line 7 “To evaluate the possible partners, the CBEC platform can ask the users (i.e., suppliers and demanders on this platform) to finish the survey and provide their expectations or objectives.  Then the platform can match the two sides according to the proposed model.” In other words, supply-demand matching framework is modeling using machine learning, demanders is demand agents, suppliers is supply agents, and match the two sides is find recommended demand-supply agent pairs.).
Both Miao and the combination of Choy, Wang, and Cho are directed to a method for matching demand with supply, among other things.  The combination of Choy, Wang, and Cho teach a computer implemented method of machine learning for recommending suppliers to customers for transactions, but does not explicitly teach modeling customer-supplier pairs to recommend customer-supplier pairs. Miao teaches a model for recommending customer-supplier pairs.  In view of the teaching of the combination of Choy, Wang, and Cho it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Miao into the combination of Choy, Wang, and Cho. This would result in applying modeling using machine learning to find recommended customer-supplier pairs.
One of ordinary skill in the art would be motivated to do this because it would be beneficial to find a better way to match suppliers with customers. (Miao, page 841, paragraph 1, line 1 “Cross-border electronic commerce plays an increasingly key role in international trades, which has become the focus of concern in both academia and industry.  However, hot to better match overseas demanders and domestic suppliers is still a question for business-to-business export agent.  To achieve a steady state, in this study, we apply the two-sided matching method to business-to-business export cross-border electronic commerce context based on the satisfaction of different stakeholders, i.e., sellers, buyers, platforms, and third-party service providers.”)
Regarding claim 2,
	The combination of Choy and Wang teach the method of claim 1, wherein applying the first deep neural network on the data of demand agents includes 
	applying an autoencoder with a plurality of rectifier linear units (ReLUs) on the data of demand agents (Wang, Eq. (1), Fig. 2, and, page 63, column 1, paragraph 2, line 1 “Eq. (1) is the encoding process of each layer; term Wi is the weight matrix in the ith layer; bi is a constant bias vector in the ith layer; σi is the non-linear activation function of each compressing layer.  The choices of activation functions typically include sigmoid, hyperbolic tangent, and rectified linear unit (ReLU).”   

    PNG
    media_image4.png
    31
    538
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    346
    1174
    media_image5.png
    Greyscale

In other words, stacked autoencoder is autoencoder, σi is the non-linear activation function of each compressing layer is plurality of activation functions, and ReLU is the activation function is ReLU.).
Regarding claim 3,
	The combination of Choy, Wang, Cho, and Miao teach the method of claim 2, wherein applying the autoencoder with the plurality of rectifier linear units (ReLUs) on the data of demand agents includes first 
	processing the data of the demand agents using a first subset of the plurality of ReLUs from a first ReLU having the largest dimension in the first subset to a second ReLU having the smallest dimension in the first subset (Wang, Fig. 2, The third figure in the Fig. 2, shows the stacked autoencoder. Going from top to bottom (encoder to decoder) shows the largest dimensions in the first subset getting respectively smaller dimensions, the number of layers being customizable (See Equation (1)).) and then 
	processing the data of the demand agents using a second subset of the plurality of ReLUs from a third ReLU having the smallest dimension in the second subset to a fourth ReLU having the largest dimension (Wang,  See above mapping. The decoder portion of the third figure in Figure 2 goes from smallest dimension to largest dimension.).   
Regarding claim 5,
	The combination of Choy, Wang, Cho, and Miao teaches the method of claim 1, wherein 
	k is set to be 10 so that 10 nearest neighbor demand agents are found for each of the demand agents (Cho, page 240, column 2, paragraph 4, line 1. See mapping of claim 1. The value of k (n in Cho) is user selectable depending on the number of neighbors that is desired. Therefore, Examiner is interpreting “n” neighbors as 10.).
Regarding claim 7,
	The combination of Choy, Wang, Cho, and Miao teaches the method of claim 1, further comprising:
	selecting new demand agents based on their likelihood to make future transactions (Wang,  See mapping of claim 1.  And, page 61, column 2, paragraph 2, line 13 “CBL is defined as the total amount of electric energy that a customer would have consumed in the absence of a load curtailment call.” And, page 62, column 1, paragraph 1, line 2 “In [7], [8], and [9], residential customers are clustered based on their load pattern similarities.”  In other words, since CBL is used regardless of whether the customer actually uses the energy, the demand is based on the likelihood of future demand.); 
	selecting new supply agents based on a business rule (Choy, See mapping of claim 1. And, Fig. 5.,  The specification recites “The top supply agent selector 106 operates to select top supply agents base on one or more business rules, such as total transactions executed in a previous quarter, year, or any other period of time.” (Specification, paragraph [0038], line 1.)  “Business rules” is also mentioned in paragraph [0046], but nowhere else.  “Business rules” are not defined beyond giving the one example in paragraph [0038].  Therefore, business rules is a broad term that may include a variety of qualities such as price, company profile, etc. Examiner is interpreting “price” as a business rule.  In other words, Price, which is one of the criteria used for selecting a supplier is a business rule.); 
	combining the new demand agents and the new supply agents to produce new demand-supply agent pairs (Choy, Fig. 4, and, page 229, column 1, paragraph 3, line 1.  See mapping of claim 1.); and 
	adding the new demand-supply agent pairs with the candidate demand-supply agent pairs to apply modeling on the new demand-supply agent pairs and the candidate demand-supply agent pairs (Miao, page 847, paragraph 3, line 1.  See mapping of claim 1.).  
Claims 8-10, 12, and 14 are non-transitory computer-readable storage medium claims corresponding to computer-implemented method claims 1-3, 5, and 7, respectively.  Otherwise, they are the same.  It is implicit that a computer-implemented method requires at least one non-transitory computer-readable storage medium in order to execute.  Therefore, claims 8-10, 12, and 14 are rejected for the same reasons as claims 1-3, 5, and 7, respectively.
Claims 15-17, and 19-20 are system claims corresponding to computer-implemented method claims 1-3, 5, and 7, respectively.  Otherwise, they are the same.  It is implicit that a computer-implemented method requires a system in order to execute.  Therefore, claims 15-17, and 19-20 are rejected for the same reasons as claims 1-3, 5, and 7, respectively.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choy, Wang, Cho, and Miao, in view of Sharma et al (Artificial Neural Networks: Applications In Management, herein Sharma)
Regarding claim 4,
	The combination of Choy, Wang, Cho, and Miao teaches the method of claim 1, wherein 
Thus far, the combination of Choy, Wang, Cho, and Miao does not explicitly teach
the second deep neural network is a deep neural network with Softmax.
	Sharma teaches the second deep neural network is a deep neural network with Softmax (Sharma, page 35, paragraph 1, line 7 “typically uses exponential or softmax activation functions in the hidden layer, in which case the network is a Gaussian RBF network.”  In other words, softmax activation function is a deep neural network with Softmax.  Examiner notes that a wide variety of activation functions have been known in the art for some time.  Choy discloses using a neural network but does give the details of the parameters that are used.  This is because the field is mature and one of ordinary skill could select from a wide variety of parameters including activation functions for implementation.).
	The both Sharma and the combination of Choy, Wang, Cho, and Miao are directed to neural networks, among other things.  The combination of Choy, Wang, Cho, and Miao teach using a neural network for multi-class classification of a plurality of supply agents but does not explicitly disclose using Softmax as the activation function.  Sharma teaches using neural networks for a variety of applications in business management including a description of  parameters such as using Softmax as an activation function.  In view of the teaching of the combination of Choy, Wang, Cho, and Miao it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sharma into the combination of Choy, Wang, Cho, and Miao.  This would result in being able to use Softmax as an activation function.
	One of ordinary skill in the art would be motivated to do this because there are many different varieties of neural networks, each with many different parameters, such as activation functions, that can be chosen for classification. (Sharma, page 1, paragraph 2, line 1 “Artificial neural networks are distributed information processing systems composes of many simple computational elements interacting across weighted connections.  ANNs can identify and learn correlated patterns between input data sets and corresponding target values.  After training, ANNs can be used to predict the outcome of new independent input data.”)
Claim 11 is a computer-readable storage medium claim corresponding to computer-implemented method claim 4.  Otherwise, they are the same.  Therefore, claim 11 is rejected for the same reasons as claim 4.
Claim 18 is a system claim corresponding to computer-implemented method claim 4.  Otherwise, they are the same.  Therefore, claim 18 is rejected for the same reasons as claim 4.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choy, Wang, Cho, and Miao, further in view of Miao.
Regarding claim 6,
	The combination of Choy, Wang, Cho, and Miao teaches the method of claim 1, wherein combining the candidate supply agents and the k nearest neighbor demand agents includes 
	Thus far the combination of Choy, Wang, Cho, and Miao does not explicitly teach generating all possible combinations of demand-supply agent pairs.  
	Miao teaches generating all possible combinations of demand-supply agent pairs (Miao, Fig.1, shows evaluating all possible suppliers with all possible demanders.

    PNG
    media_image6.png
    688
    651
    media_image6.png
    Greyscale
.)
  	It would be obvious to combine the teaching of Miao into the combination of Choy, Wang, Cho, and Miao, at least for the reasons to combine Miao into Choy, Wang, and Cho described in claim 1.
Claim 13 is a computer-readable storage medium claim corresponding to computer-implemented claim 6.  Otherwise, they are the same. Therefore, claim 13 is rejected for the same reasons as claim 6.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Azadnia, et al “Sustainable Supplier Selection Based on Self-organizing Map Neural network and Multi Criteria Decision Making approaches” discloses using a neural network, clustering, and multi criteria classification for selecting suppliers.
Bellini, et al “Semantics-Aware Autoencoder” discloses an autoencoder neural network for recommender systems.
Chang, et al “A neural network evaluation model for ERP performance from SCM perspective to enhance enterprise competitive advantage” discloses a neural network model to evaluate the performances and advantages associated with ERP (enterprise resource planning) from a SCM (supply chain management) perspective.
Goldberg, A., “Matching Customers & Sales Reps – Choose the Right Person for the Job” discloses a method for matching customers with sales representatives.
Wei, et al “A Supplier-selecting System Using a Neural Network” discloses a neural network for evaluating and selecting suppliers.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124